—Proceeding pursuant to EDPL 207 to review a resolution of the respondent, made after a public hearing, by which it determined to acquire the petitioner’s property.
Adjudged that the petition is denied, with costs, and the proposed acquisition is allowed to proceed.
At the public hearing held in connection with the respondent’s resolution to acquire the petitioner’s property, the respondent established that the proposed acquisition would serve a public use (see, EDPL 203, 204). Specifically, the respondent, through statements made by one of its Commissioners at the public hearing, and exhibits submitted at that time, established that the acquisition of the petitioner’s parcel would provide much needed parking for firefighters who utilized the respondent’s firehouse, which is located just across the street from the petitioner’s parcel. The petitioner has failed to demonstrate that there was no foundation for this determination or that it was made in bad faith. Under such circumstances, the standard of limited judicial review of the respondent’s determination has been satisfied, and the proposed acquisition should be allowed to proceed (see, Matter of Waldo’s, Inc. v Village of Johnson City, 74 NY2d 718, 720-721; Matter of Jackson v New York Urban Dev. Corp., 67 NY2d 400, 418; Greenwich Assocs. v Metropolitan Transp. Auth., 152 AD2d 216, 218; Matter of Neptune Assocs. v Consolidated Edison Co., 125 AD2d 473).
The petitioner’s remaining contentions are without merit (see, Town Law § 176 [14]; Yonkers Racing Corp. v City of Yonkers, 858 F2d 855, cert denied 489 US 1077).
Bracken, J. 'P., Santucci, Goldstein and McGinity, JJ., concur.